UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6720 A. T. CROSS COMPANY (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation or organization) 05-0126220 (IRS Employer Identification No.) One Albion Road, Lincoln, Rhode Island (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (401) 333-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuer's classes of common stock as of July 30, 2010: Class A common stock - Class B common stock - 10,542,414 shares 1,804,800 shares PART I - FINANCIAL INFORMATION Item 1.Financial Statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (THOUSANDS OF DOLLARS AND SHARES) July 3, 2010 January 2, 2010 ASSETS (UNAUDITED) Current Assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of $1,032 at July 3, 2010 and $1,129 at January 2, 2010 Inventories Deferred income taxes Other current assets Total Current Assets $ $ Property, Plant and Equipment less accumulated depreciation of $89,323 at July 3, 2010 and $86,863 at January 2, 2010 Goodwill Intangibles, Net Deferred Income Taxes Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable, accrued expenses and other liabilities $ $ Accrued compensation and related taxes Retirement plan obligations Total Current Liabilities $ $ Long-Term Debt Retirement Plan Obligations Deferred Gain on Sale of Real Estate Other Long-Term Liabilities Accrued Warranty Costs Commitments and Contingencies (Note L) - - Total Liabilities $ $ Shareholders' Equity Common stock, par value $1 per share: Class A - authorized 40,000 shares, 17,692 shares issued and 11,780 shares outstanding at July 3, 2010, and 17,660 shares issued and 11,854 shares outstanding at January 2, 2010 $ $ Class B - authorized 4,000 shares, 1,805 shares issued and outstanding at July 3, 2010 and January 2, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total Shareholders' Equity $ $ Total Liabilities and Shareholders' Equity $ $ See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED (THOUSANDS, EXCEPT PER SHARE AMOUNTS) July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 Net sales $ Cost of goods sold Gross Profit Selling, general and administrative expenses Service and distribution costs Research and development expenses Restructuring charges - - Operating Income (Loss) ) Interest income 2 18 4 28 Interest expense ) Other income (expense) ) Interest and Other Expenses ) Income (Loss)Before Income Taxes ) Income tax provision (benefit) ) Net Income (Loss) $ ) Net Income (Loss) Per Share: Basic $ ) Diluted $ ) Weighted Average Shares Outstanding: Denominator for Basic Net Income (Loss) Per Share Effect of dilutive securities 12 - (A) Denominator for Diluted Net Income (Loss) Per Share (A) One incremental share related to options is not included due to the net loss since the effect of such shares would be anti-dilutive. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 Net Income (Loss) $ ) Other Comprehensive Income (Loss), Net of Tax: Minimum pension liability adjustment 39 ) 72 ) Unrealized gain on interest rate swap 78 82 93 Foreign currency translation adjustments 55 ) Total Comprehensive Income $ See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (THOUSANDS OF DOLLARS) CASH (USED IN) PROVIDED BY: Operating Activities: July 3, 2010 July 4, 2009 Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Restructuring charges - Restructuring charges paid ) ) Amortization of deferred gain ) ) Provision for bad debts 14 Deferred income taxes ) Provision for accrued warranty costs Warranty costs paid ) ) Stock-based compensation and directors' fees Unrealized losses (gains) on short-term investments 45 ) Unrealized gains on foreign exchange contracts ) ) Unrealized foreign currency transaction losses (gains) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Other assets ) Accounts payable and other liabilities ) Net Cash Provided by (Used in) Operating Activities ) Investing Activities: Purchases of short-term investments ) ) Sales of short-term investments Additions to property, plant and equipment ) ) Additions to trademarks and patents ) ) Payments related to the acquisition of Native, net of cash acquired - ) Net Cash Provided by (Used in) Investing Activities ) Financing Activities: Repayment of bank borrowings ) - Purchase of treasury stock (5 ) ) Proceeds from sale of Class A common stock 9 Net Cash Used in Financing Activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Decrease in Cash and Cash Equivalents ) ) Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period $ $ Income taxes paid, net $ $ ) Interest paid $ $ See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS July 3, 2010 (UNAUDITED) NOTE A - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by US GAAP for financial statements.The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.In the opinion of the Company's management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of items of a normal and recurring nature) necessary to present fairly the financial position as of July 3, 2010, and the results of operations for the three-month and six-month periods ended July 3, 2010 and July 4, 2009.The results of operations for the six-month period ended July 3, 2010 are not necessarily indicative of the results to be expected for the full year.The Company considers events or transactions that occur after the balance sheet date but before the financial statements are issued to provide additional evidence relative to certain estimates or to identify matters that require additional disclosure.Subsequent events have been evaluated to the date of issuance of these financial statements.These financial statements should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended January 2, 2010, which includes consolidated financial statements and notes thereto for the years ended January 2, 2010, January 3, 2009 and December 29, 2007.The Company operates on a 52/53 week fiscal year, ending on the last Saturday closest to December 31, and consists of 13 week fiscal quarters. NOTE B - Inventory The components of inventory are as follows: (THOUSANDS OF DOLLARS) JULY 3, 2010 JANUARY 2, 2010 Finished goods $ $ Work in process Raw materials $ $ NOTE C – Income Taxes In the first six months of 2010 the effective tax rate was 28.3%.In the first six months of 2009 the effective tax rate was 77.7%, which included approximately $0.8 million of income tax benefit related to the net adjustment to the accrual of tax, interest and penalties as a result of the conclusion of the Internal Revenue Service (IRS) audit of our 2005 Federal income tax return.It also included approximately $0.1 million of income tax benefit, the realization of which was previously considered uncertain.As a result of the IRS audit, deferred taxes increased $0.1 million. NOTE D - Restructuring Charges In 2008, the Company restructured Cross Accessory Division ("CAD") Lincoln based manufacturing operations in order to increase its competitiveness in the global marketplace by further leveraging the investment in China manufacturing operations.The Company also closed several underperforming retail stores and reduced headcount at its Lincoln facility.These restructuring programs, which were substantially complete by end of the first quarter of 2009, moved Lincoln manufacturing operations to the Company's China facility and reduced the total retail store count by four.Approximately 50 manufacturing positions and 27 sales and administrative positions in the United States, and four sales and administrative positions in the United Kingdom were affected by these programs.In the third quarter of 2009, the Company expanded its restructuring efforts to further reduce headcount at its Lincoln and European facilities.Approximately $1.9 million of restructuring charges were recognized in 2009.The Company incurred pre-tax restructuring charges of approximately $4.4 million since the inception of these programs.Of this $4.4 million, approximately $2.4 million was for severance and related expenses and approximately $2.0 million was for transition and other costs.The Company does not expect further charges under this program.The following is a tabular presentation of the restructuring liabilities related to this plan: (THOUSANDS OF DOLLARS) SEVERANCE & RELATED EXPENSES PROFESSIONAL FEES & OTHER TOTAL Balances at January 2, 2010 $ $
